DETAILED ACTION
This Action is in response to the communication filed on 5/10/2022. 
Claims 1-9, 11-15, 27 and 28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites, “The composition of claim 1, wherein the spacer sequence is…” (emphasis added for clarity).  Claim 1 recites “a first spacer sequence” and “a second spacer sequence”.  It is unclear if “the spacer sequence” of claim 3 is intended to refer to the first spacer sequence, the second spacer sequence, either sequence or both spacer sequences.  Clarification is required.  
In the interest of compact prosecution “the spacer sequence” will be interpreted as “either spacer sequence”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-12, 15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (Clinical Cancer Research (Epub 04 NOV 2016), cited in IDS filed 5/11/2022).
Ren teaches multiplex genome editing to generate universal CAR T cells resistant to PD1 inhibition.  Ren teaches the disruption of endogenous T-cell receptor (TCR) and β-2 microglobulin (B2M) genes through co-introduction of mRNA encoding Cas9 with gRNAs targeting these genes, specifically teaching combining lentiviral (LV) delivery of CAR and CRISPR RNA electroporation to disrupt endogenous TCR and B2M genes simultaneously, both of which are components of an adaptive immune response (see page 2255 under “Introduction”).  As such, Ren teaches a composition comprising a gRNA that comprises a spacer sequence which specifically binds a first target sequence that is B2M, wherein the composition further comprises a second gRNA that comprises second spacer sequence that specifically binds to a second target sequence, specifically TCR, which is different from the first target sequence. It is noted that Ren also teaches triple disruption of TCR, B2m and PD1genes  (e.g., see abstract, page 2256, second column, etc.).
In addition to disrupting TCR, as indicated above, Ren also teaches that MHC-I is disrupted on target T cells (e.g., see description of Figure 3).
Ren teaches that the spacer sequence which specifically binds to the target sequence can be “about  20 or 21 nucleotides in length”, wherein the spacer sequence (i.e., guide targeting sequence) and target sequence are reverse complements of one another (e.g., see gRNA targeting sequences on page 2256 under “Design and construction of CRISPRs, as well Supplementary Figure 1). It is noted that Supplementary Figure 1 also shows the “guide RNA scaffold” sequence, which one of skill in the art would recognize as the gRNA scaffold sequence that specifically binds a CRISPR/Cas9 polypeptide. Ren also teaches a T7 promoter sequence which drives expression of the gRNA (e.g., see page 2256 under “Design and construction of CRISPRs, as well Supplementary Figure 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 8, 9, 11-12, 15, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (Clinical Cancer Research (Epub 04 NOV 2016), cited in IDS filed 5/11/2022) as applied to claims 1-7, 11-12, 15, in the rejection above, in view of Wang et al. (PLoS One (2014) 9:e115987, pages 1-26).
The teaching of Ren are described above and incorporated here by reference.
Ren does not teach that a U6 promoter (a polymerase III promoter) drives expression of the gRNA sequence, or that the nucleic acids of claim 1 are comprised in a lentiviral vector.
However, it is noted that Ren teaches that recent studies show low incidence of off-target mutagenesis in T cells using LV and AV delivered CRISPR/Cas9 to knock out a target gene, referring to Wang et al. (see page 2258, second column).
Wang teaches target gene disruption via lentiviral vector expressing Cas9 and sgRNA.  Specifically, Wang teaches, “We constructed lentiviral vectors expressing Cas9 and CCR5 single guided RNAs (sgRNAs). We show that a single round transduction of lentiviral vector expressing Cas9 and CCR5sgRNAs into HIV susceptible human CD4+ cells yields high frequencies of CCR5 gene disruption… Importantly… we did not detect genome mutations ”at potential off-target sites that are highly homologous to these CCR5 sgRNAs in stably transduced cells even at 84 days post transduction.” (See abstract). Wang also teaches that the RNA polymerase III U6 promoter was used to drive expression of the sgRNAs (see page 4; Figure 1, Figure 7, S1 Figure, etc.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of this invention to combine the teachings of Ren and Wang, and use a lentiviral vector comprising the gRNA sequence driven by a polymerase III U6 promoter, with a reasonable expectation of success.
The combination of prior art cited above satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

	In this case, at least rationales (A) and (G) can apply.
	Furthermore, the positive results demonstrated by Ren and Wang provide the bases for a reasonable expectation of success.

Claims 1-7, 11-12, 13, 15, are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (Clinical Cancer Research (Epub 04 NOV 2016), cited in IDS filed 5/11/2022) as applied to claims 1-7, 11-12, 15, in the rejection above, in view of Hong et al. (Journal of Immunotherapy (2017) 40(6):201-210).
The teaching of Ren are described above and incorporated here by reference.
Ren does not teach that the second spacer sequence binds to a sequence encoding HLA-A, HLA-B or HLA-C.
However, it is noted that Ren does teach disruption of HLA-I with gRNA targeting B2M (e.g., see Figure 3, etc.).
Furthermore, Hong teaches using Multiplex CRISPR-Cas9 system to disrupt HLA class I (HLA-I) genes HLA-A, HLA-B and HLA-C.  Specifically, Hong teaches, “[W]e attempted to generate an HLA class I null cell line using multiplex CRISPR/Cas9 system by targeting exons 2 and 3 of HLA-A, HLA-B and HLA-C genes simultaneously.  Multiplex HLA editing could induce the complete elimination of HLA class I genes by bi-allelic gene disruption on target sites…” (See page 201 under “Summary”).  Hong also teaches, “In this study, we demonstrated the complete elimination of HLA class I genes in 293T cells using the multiplex CRISPR/Cas9 system with an all-in-one plasmid.” (See page 208, first column).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of this invention to combine the teachings of Ren and Hong, and use gRNA sequences with spacer sequences targeted to the HLA class I genes HLA-A, HLA-B and HLA-C, to completely eliminate the HLA class I genes with a reasonable expectation of success.  That is, since Ren teaches inhibition of B2M results in HLA-I disruption and disruption of HLA-I is therefore a desirable result, and further considering that Hong teaches HLA-A, HLA-B and HLA-C are HLA class I genes which can all be eliminated by multiples CRISPR.Cas9 system, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Ren and Wang and use multiplex CRISPR/Cas9 system to eliminate B2M and to further eliminate the HLA class genes HLA-A, HLA-B and HLA-C genes, with a reasonable expectation of success.
From the KSR decision referred to in the rejection above, rationales (A), (C), (D) and/or (E) can apply.  
	The positive results demonstrated by Ren and Hong provide the basis for a reasonable expectation of success.

Claims 1-7, 11-12, 14, 15, are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (Clinical Cancer Research (Epub 04 NOV 2016), cited in IDS filed 5/11/2022) as applied to claims 1-7, 11-12, 15, in the rejection above, in view of U.S. 2017/0145394 (hereafter “Yeo”, of record) and U.S. 2018/0298102 (hereafter “Wyss-Coray”, of record).
The teaching of Ren are described above and incorporated here by reference.
Ren does not teach that the second spacer sequence comprises at least 2 repeats of a CUG nucleotide sequence.
Yeo teaches using the engineered nucleoprotein complex to destroy repeat-expansion containing RNA (see Figure 7D1 and 7D2), using a composition comprising a nucleic acid sequence comprising a guide RNA (gRNA) that specifically binds to the target RNA sequence, wherein the gRNA comprises a spacer sequence that comprises sequence that is complementary to and binds to a target RNA sequence having at least 2 repeats of the nucleic acid sequence CUG (SEQ ID NO: 18, the elected species) (see Figures 7D1 and 7D2, [0288]-[0289], etc.).  
Furthermore, Wyss-Coray teaches reducing B2M levels in a mammal for treating an aging-associated impairment, including cognitive impairments (e.g., see abstract). Wyss-Coray teaches that aging-associated cognitive impairments include impairments in cognitive ability that are typically associated with aging, including, for example, cognitive impairment associated with the natural aging process, e.g., mild cognitive impairment (M.C.I.); and cognitive impairment associated with an aging-associated disorder, that is, a disorder that is seen with increasing frequency with increasing senescence, e.g., a neurodegenerative condition such as Alzheimer's disease, Parkinson's disease, frontotemporal dementia, Huntington's disease, amyotrophic lateral sclerosis, multiple sclerosis, glaucoma, myotonic dystrophy, vascular dementia, and the like. Wyss-Coray specifically teaches treating aging-associated cognitive impairment in a subject that has Alzheimer's disease, Parkinson's disease, frontotemporal dementia, Huntington's disease, amyotrophic lateral sclerosis, multiple sclerosis, glaucoma, myotonic dystrophy, dementia, and the like (e.g., see [0033], [0038]).  Wyss-Coray teaches that B2M expression can be reduced using any agent that inhibits B2M protein expression (e.g., see [0042]-[0046], etc.).
Considering that Ren teaches multiplex CRISPR/Cas9 system can be used to inhibit multiple target genes, including B2M, and further considering that Wyss-Coray teaches treating aging-related disorders such as Huntington’s diseases (HD) by inhibiting B2M, and that Yeo teaches using a Cas9 system with a gRNA that targets a CUG repeat to treat repeat expansion diseases such as HD, it would have been prima facie obvious to one of ordinary skill in the art prior to the day the invention was filed to combine the teachings of Ren, Yeo and Wyss-Coray and create a multiplex CRISPR/cas9 system comprising a first gRNA having a spacer sequence that targets B2M and a second gRNA having a spacer sequence that targets at least 2 repeats of a CUG nucleotide sequence in order to make a system to treat an aging-related CUG repeat expansion disorder, with a reasonable expectation of success.
From the KSR decision referred to in the rejection above, rationales (A), (C), (D) and/or (E) can apply.  
	The positive results demonstrated by Ren and Yeo provide the basis for a reasonable expectation of success for making the claimed composition which could be used to disrupt B2M and CUG repeat expansion genes.

Response to Arguments
Applicant’s arguments, filed 5/10/2022, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of for the reasons indicated in the rejections above.  It is noted that Applicant’s argue that Yeo indicates that it is unclear if Cas9 can target multiple RNAs simultaneously.  However, it has been demonstrated by Ren, as well as Hong, that multiplex CRISPR/Cas9 system can be used to target multiple RNAs simultaneously.  Therefore, Applicant’s arguments are not persuasive against the rejections set forth in this action.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/11/2022 (which includes the Ren et al. reference) prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635